Exhibit 10.35

    On this 25th day of December 2008 in Moscow, Russian Federation       Frito
Lay Manufacturing LLC whose registered address is Mezheninova, 5, Kashira,
Moscow Region, Russian Federation in the person of its general director, Paul
Kiesler acting on the basis of the charter of the company on the one hand      
And       PepsiCo Holdings LLC whose registered address is Sherrizone, Moscow
Region, Russian Federation in the person of its general director, Marina
Ostrovskaya acting on the basis of the charter of the company on the other hand
      have reached the following agreement:   1   Definitions       Throughout
this Agreement, unless the context expressly admits otherwise, the following
words and phrases shall have the following meanings:       Agreement means this
master distribution agreement signed between FLM and PCH.       AOP means FLM’s
prevailing annual operating plan for the sale of the Products in the Russian
Federation to be determined by FLM and communicated to PCH.       Beverages
means any beverage distributed by PCH.       Case means a raw case of the
Products, determined according to the Product list, set forth in Schedule F as
amended from time to time by FLM.       Channel means either the Modern Trade,
the Traditional Trade or the Indirect Channel (as the case may be.)      
Combined Sales Force means all those sales persons employed by PCH and engaged
in the sale of the Products together with the sale of the Beverages.      
Combined Cities means all those cities or oblasts in which the Combined Sales
Force collects orders for the Products and which at the Effective Date are those
set forth in Schedule S.       Credit Limit means the total amount of money
which PCH may owe FLM at any time for the Products and which shall not exceed
the value of all Products purchased by PCH during any thirty day period or such
other period as the Parties may agree from time to time, such value being
determined on the basis of the prevailing Price List.

1



--------------------------------------------------------------------------------



 



    Credit Terms means those credit terms granted by PCH to Customers from time
to time in accordance herewith.       Customers means any legal or physical
entity purchasing the Products and/or Beverages from PCH.       Database means a
data base containing Customer and transactional information and maintained by
PCH in accordance with clause 11.       Dedicated Sales Force means all those
sales persons employed by PCH and engaged solely in the sale of the Products.  
    Dedicated Cities means all those cities and oblasts in which the Dedicated
Sales Force collects some or all of orders for the Products arising in such city
and which at the Effective Date are those set forth in Schedule S.       DS3
Customer means any 3PD Customer some or all of whose sales force is employed by
PCH. Any sales made by such sales force shall be deemed to have been made by the
Sales Force. Any sales made directly by a DS3 Customer (and not by such sales
force) shall be deemed to form part of sales into the Indirect Channel.      
Effective Date means the date on which this Agreement shall come into force and
this shall be 1st of January 2009.       FLM means Frito Lay Manufacturing LLC
whose registered address is 142 900, Mezheninova, 5, Kashira, Moscow Region,
Russian Federation.       Forecast means a forecast jointly prepared by the
Parties pursuant to clause 6.2 setting out, inter alia, the Parties’ commercial
expectations for the following year and the financial assumptions on which they
are based.       Indirect Channel means that channel comprised of 3PD Customers
or wholesalers who purchase the Products primarily for resale to other
distributors or retailers.       KPI(s) means all those key performance
indicators determined by FLM (taking into account the reasonable opinions of
PCH) and which PCH shall track and report to FLM in accordance with Schedules L
and S. and the introduction of which shall be subject to the prior approval of
PCH, such approval not to be unreasonably withheld or delayed.       Modern
Trade means any hypermarket, supermarket, discounter or any other Customer
falling within this channel according to PCH’s channel classification prevailing
on the Effective Date together with such other Customers as the Parties may
determine (from time to time) acting reasonably.       Pallet means those
pallets belonging to FLM on which the Product is shipped to PCH.

2



--------------------------------------------------------------------------------



 



    Parties means FLM and PCH.       PCH means PepsiCo Holdings LLC whose
registered address is Sherrizone, Moscow Region, Russian Federation.       Price
List shall mean the rouble price list setting out the prices at which FLM shall
sell the Products to PCH and such list shall be determined in accordance with
Schedule F, subject to clause 6.5. The Price List prevailing on the Effective
Date is set forth at Schedule F.       Products means all those products sold by
FLM to PCH from time to time pursuant hereto, all of which shall conform to the
Quality Documents.       Proposing Party shall have the meaning ascribed to it
in clause 6.5 of this Agreement.       Quality Specifications means all those
quality specifications to which the Products shall conform in accordance with
Russian law.       Quality Documents means the certificate of conformity,
sanitary epidemiological conclusion and confirmation of quality and fitness for
consumption for each of the Products.       Sales Force means either the
Combined Sales Force or the Dedicated Sales Force (as the case may be.)      
Schedule(s) mean all those schedules of this Agreement, which form an integral
part hereof.       Total Sales Force means the Combined Sales Force and the
Dedicated Sales Force.       Trademarks means “Lays”, “Lays Max”, “Cheetos” and
“Hrusteam” and such other snack food trademarks under which the Products are
sold from time to time.       Traditional Trade means any Customer falling
within this channel according to PCH’s channel classification prevailing on the
Effective Date (and this shall include on-premise customers) together with such
other Customers as the Parties may determine (from time to time) acting
reasonably.       Term means the term of this Agreement which shall be five
years from the Effective Date subject to the relevant provisions of clause 6
and17.       Volume Plan means the annual plan setting out by region, city,
Sales Force and Channel the volume of the Products to be sold during the
following year throughout the Russian Federation.

3



--------------------------------------------------------------------------------



 



    3PD Agreements means a distribution or wholesale supply agreement (as the
case may be) concluded by PCH with a 3PD Customer for the supply of the Products
and/or the Beverages.       3PD Customers means any wholesaler or distributor
within the Indirect Channel which purchases the Products from PCH.   2   General
      With effect from the Effective Date FLM hereby appoints PCH as its
distributor of the Products in the Channels throughout the Term in accordance
with the terms and conditions hereof and PCH hereby accepts such appointment.  
3   Sale of Products to PCH   3.1   FLM shall sell the Products to PCH at the
Price List, prevailing on the day on which shipment of the Products [is
scheduled to take place] [takes place.]   3.2   Any amendments to the Price List
made in accordance herewith shall become effective 30 calendar days after PCH’s
receipt of electronic notice thereof.   3.3   FLM shall recognize the income
from the sale of Products to PCH at the moment of their delivery to PCH, which
shall be deemed to have taken place upon signing of an act of acceptance by a
duly authorized representative of PCH, whereupon title and risk in the Products
shall pass to PCH.   3.4   If FLM delivers Products directly to Customers, FLM
shall recognize the income from such sale from the moment a duly authorized
representative of PCH confirms in writing that the Products have been loaded
onto the delivery truck, whereupon title in the Products shall pass to PCH.  
3.5   The Parties shall exchange between each other in accordance with their
usual practices information confirming shipment and delivery of the Products to
ensure their respective finance departments effect mutual reconciliation of such
information by the last working day of each week and by the end of the first
working day after each month of the Term.   3.6   The rights and obligations of
the Parties with respect to the acceptance, rejection, and repackaging of the
Products together with the presentation and settlement of any claims by PCH
arising from the Products’ failure to conform to the Quality Specifications are
set forth in Schedule L.   4   PCH’s Payment Terms   4.1   PCH shall pay for the
Products within 30 calendar days of the date of their shipment.   4.2   The
Parties shall ensure that at any time PCH shall not owe FLM an amount in excess
of the Credit Limit.

4



--------------------------------------------------------------------------------



 



4.3   The Credit Limit shall be tracked by the Parties on a monthly basis.   4.4
  The Parties shall review the Credit Limit annually in good faith taking into
account prevailing market conditions and shall endeavour to make reasonable
changes thereto in the light of such review.   4.5   The Credit Limit does not
include the cost of any Pallets. If PCH fails to return a Pallet to FLM within
6 months of its shipment in case of return to FLM’s Samara, Yekaterinburg &
Novosibirsk branches and 3 month of its shipment in case of return to FLM’s
Moscow and St. Petersburg branches PCH shall promptly pay FLM an amount equal to
the prevailing invoice price at which FLM purchases replacement Pallets pursuant
to arm’s length transactions.   4.6   All those other rights and obligations of
the Parties in relation to the Pallets are set forth in Schedule L.   5   Terms
of Delivery to PCH   5.1   The prices set forth in the prevailing Price List
shall include the cost of primary transportation to the agreed place of
delivery, which FLM shall bear.   5.2   The delivery destinations and the
standard delivery terms to which all Product sold and distributed pursuant to
the terms hereof shall be subject are more particularly described in Schedules S
& L.   5.3   The Parties shall abide by the procedure for the collection and
submission of orders for the Products by PCH together with the procedure for the
fulfilment of such orders set forth in Schedule L.   6   Determining & Amending
the Price List   6.1   The Price List and growth bonuses, which shall be in
force from the Effective Date throughout 2009, subject to the provisions of
clause 6.5 is set forth at Schedule F.   6.2   By 31st of October of each year
of the Term commencing in 2009, the Parties shall acting in good faith use all
reasonable endeavours to agree the Forecast and the Price List.   6.3   The
Forecast on which the Price List for 2009 is based is set forth in Schedule F.  
6.4   No later than 30th of September each year the Parties shall commence the
negotiation of the Forecast and the Price List. If by 31st of October of each
year of the Term the Parties fail to agree in writing either the Forecast or the
Price List for the following year, this Agreement shall terminate on 1st of May
of the following year.   6.5   At least once every quarter the Parties shall use
their reasonable endeavours to review in good faith the prevailing Forecast
against the latest actual market

5



--------------------------------------------------------------------------------



 



    data to which each component of the Forecast relates. If in the reasonable
opinion of either party the Forecast is materially different to such actual
data, such party may propose in writing appropriate amendment(s) to the Price
List in the light of such difference (“the Proposing Party”) and the Parties
shall use all reasonable endeavours to agree such amendments. If 30 days after
the date upon which the Proposing Party delivers notice of its proposal to the
other party, the Parties have failed to reach agreement on the amendments to the
Price List, either party may terminate this Agreement by delivering written
notice thereof on the other party in which case this Agreement shall terminate
six months after the date of delivery of such notice.   6.6   Upon reasonable
notice each party shall grant to the other prompt, full and unfettered access to
all books and records maintained by such party in order to permit the other
party to exercise its right of review set forth in clause 6.5.   6.7   If this
Agreement is terminated pursuant to clauses 6.4 or 6.5, such termination shall
not amount to a breach of contract by either party and the Price List prevailing
immediately prior to (i) 31st of October (in the case of clause 6.4) or (ii) the
delivery of the Proposing Party’s notice (in the case of clause 6.5) shall
remain in force until termination.   6.8   If the Parties fail to reach
agreement on appropriate amendments to the Price List following notice from the
Proposing Party pursuant to clause 6.5 and neither Party terminates the
Agreement, the prevailing Price List shall remain in force until either the next
quarterly review pursuant to clause 6.5 or (if sooner than the next quarterly
review) the next determination of the Forecast pursuant to clause 6.2. If the
Parties continue to fail to agree:

  (i)   the amendments to the Price List pursuant to clause 6.5, then the
applicable provisions of this clause shall again apply or     (ii)   the new
Price List pursuant to clause 6.2, then the provisions of clause 6.4 shall
apply.

7   Credit   7.1   PCH shall determine the Credit Terms, at all times taking
into account the reasonable opinions of FLM.   7.2   PCH shall bear all risk of
each Customer’s failure to pay for the Products without recourse to FLM.   7.3  
PCH shall grant its Customers the same Credit Terms in respect of the Products
as it does in respect of the Beverages, irrespective of the Customer’s purchases
of each and determined solely by reference to the Customer’s creditworthiness
and the total value of purchases made by the Customer.   8   Sales Forces   8.1
  PCH shall ensure that:

6



--------------------------------------------------------------------------------



 



  (i)   the Total Sales Force consists of a sufficient number of people having
sufficient experience in the sales and distribution of snack foods to permit PCH
to sell prevailing Volume Plan.     (ii)   those members of its senior
management who shall determine the activities and working conditions (including
salary and bonuses) of the Total Sales Force shall be specialists having
significant prior knowledge and experience of best practices in relation to the
sale of the Products.

8.2   PCH shall ensure that:

  (i)   the Total Sales Force is equipped with hand held computers capable of
collecting in store data in line with FLM’s reasonable requirements (as
communicated by FLM to PCH during the AOP process).     (ii)   such data is
electronically transferred to FLM daily.

9   Channel Allocation   9.1   The Parties have agreed the allocation of
Customers to Channels for 2009. No later than 31st of October of each year of
the Term commencing in 2009 the Parties shall jointly determine the Channel to
which a Customer belongs during the following year.   9.2   The Parties shall
review the composition of the Dedicated Cities and the Combined Cities at least
twice a year and shall, acting reasonably, make appropriate changes in the light
of prevailing market conditions it being agreed that no changes shall be
effected in April, May or June of any year.   9.3   In the case of a 3PD
Customer who purchases both Beverages and Products, PCH shall use all reasonable
endeavours to ensure that the terms and conditions of the supply of the Products
shall be no worse than those of the supply of the Beverages. PCH shall use all
commercially reasonable endeavours to ensure that such 3PD Customers enter into
two commercial agreements per annum, one setting out the commercial conditions
to which the supply of Beverages shall be subject and one setting out the
commercial conditions to which the supply of the Products shall be subject.  
9.4   With respect to the Modern Trade, the Parties have agreed the following:

  (i)   FLM shall hire, instruct and bear the costs of all third party
merchandisers working together with the Dedicated Sales Force.     (ii)  
Shipments of the Products from FLM warehouses shall be effected in accordance
with Schedule L.

7



--------------------------------------------------------------------------------



 



10   Volume Plan   10.1   FLM shall prepare a Volume Plan and submit it to PCH
by 1st of September of each year of the Term commencing in 2009.   10.2   PCH
shall use all commercially reasonable efforts to ensure that the Total Sales
Force delivers the prevailing Volume Plan.   10.3   The Parties shall jointly
review the Volume Plan by the end of each quarter throughout the Term and shall,
acting reasonably, amend the Volume Plan in accordance with Schedule S.   10.4  
By 1st of October of each year of the Term commencing in 2009, PCH shall, taking
into account the prevailing Volume Plan, submit to FLM for its approval (such
approval not to be unreasonably withheld or delayed) a volume target for the
Total Sales Force (split between the Combined and Dedicated) for each month of
the following year (expressed by region, city and Channel) and PCH shall use all
commercially reasonably endeavours to ensure that the Total Sales Force attains
such volume target, which shall be subject to revisions commensurate with those
made to the Volume Plan in accordance with clause 10.3.   11.   Database      
PCH shall maintain a Database in accordance with Schedule S.   12   Reporting  
12.1   PCH shall ensure that it reports all relevant data to FLM in accordance
with the applicable provisions of Schedules S&L.   12.2   During the final
quarter of each year commencing in 2009 FLM shall determine those KPIs which PCH
shall track and report to FLM during the following years, subject to the Parties
agreeing in advance on the timing and procedure for such tracking and reporting.
  13   Marketing, Trade Support & Use of Trademarks   13.1   FLM shall alone
determine all activities relating to and shall bear all costs arising in
connection with the marketing and trade support for the Products (including the
development of all in store materials and promotional activities.)   13.2   In
order to increase the sales of the Products throughout the Russian Federation,
FLM has the right to:

  (i)   provide PCH with such sales materials (including racks) and other
advertising materials as FLM shall determine and PCH shall place them at points
of sale in accordance with procedures which the Parties shall separately agree,
acting reasonably;

8



--------------------------------------------------------------------------------



 



  (ii)   engage in such merchandising activities at points of sale as it so
chooses;     (iii)   appoint and manage third party merchandisers on its own or
in connection with PCH.

13.3   When FLM determines the prevailing Price List, FLM shall include all
costs incurred pursuant to this Clause 13 in the price at which it sells
Products to PCH pursuant to the prevailing Price List.   13.4   FLM hereby
authorises PCH to use the Trademarks for the purposes hereof in accordance with
those written instructions, which FLM shall, acting reasonably, issue to PCH
from time to time.   13.5   If PCH becomes aware of any unauthorised use of the
Trademarks by any third party, PCH shall promptly inform FLM thereof.   14  
FLM’s Right of Field Audit   14.1   Upon reasonable notice to PCH, FLM may visit
any premises owned or controlled by PCH with a view to verifying PCH’s
compliance with FLM’s transportation, operating and warehousing standards set
forth in Schedule L.   14.2   If FLM exercises its right of field audit set
forth in clause 14.1, PCH shall:

  (i)   make available to FLM or its authorised representative(s) such records
and personnel as FLM may reasonably request in order for FLM to complete the
audit in accordance with PepsiCo, Inc’s usual auditing practices.     (ii)   if
the right of audit can only be exercised by visiting premises owned or
controlled by a third party, use all commercially reasonable endeavours to
facilitate such visit.

15   Warehousing & Logistics   15.1   PCH shall ensure that at all times it
maintains sufficient capacity throughout the Russian Federation to store, load
and unload ordered Products (as more particularly defined in Schedule L) and
subject to those procedures set forth in Schedule L.   15.2   The Parties shall
enjoy all those rights and submit to all those obligations relating to:

  (i)   warehousing, storing and ordering which are more particularly set forth
in Schedule L.     (ii)   logistics which are more particularly set forth in
Schedule L.

9



--------------------------------------------------------------------------------



 



15.3   PCH shall ensure the Products are sold, transported and delivered to
Customers in accordance with those provisions set forth in Schedule L.   15.4  
FLM may in its absolute and unqualified discretion recall the Products from
Customers and PCH shall effect such recall in accordance with Schedule L on
condition that (save where the recall is the result of any act or omission by
PCH) FLM shall compensate PCH for all direct costs incurred by PCH connected
therewith.   16   Business Reviews   16.1   Throughout the Term the Parties
shall undertake the following reviews within the period indicated:

  (i)   Following FLM’s determination of the Volume Plan by 1st of September of
each year of the Term, the Parties shall agree the following by 1st of October
of each year of the Term:

  (a)   The following year’s volume target for the Combined Sales Force
expressed by brand and city.     (b)   The following year’s roll out for the
Dedicated Team.     (c)   KPIs for the following year.

  (ii)   By the third week of every month during the Term the Parties shall
jointly review, inter alia, the year to date sales data for the Products
(including the sales volumes) versus the corresponding AOP targets together with
any other joint projects.     (iii)   Following FLM’s determination of the three
year strategic volume plan for the sale of the Products in the Russian
Federation by 30th of April of each year of the Term, the Parties shall agree
promptly thereafter in the light thereof the roll out for the Dedicated Sales
Force during the next three years and the schedule for the conversion of 3PD
Customers to DS3 Customers.

16.2   By the end of the third week of every month during the Term PCH shall
review the year to date performance of the Combined Sales Team against the
relevant KPIs set out in the AOP.   17   Term & Termination   17.1   Subject to
clauses 6.4, 6.5, 17.2 and 17.3 (respectively), the Term of this Agreement shall
be five years commencing on the Effective Date and expiring automatically on the
fifth anniversary thereof.   17.2   Either Party may terminate this Agreement by
giving the other two years prior written notice thereof. For the avoidance of
doubt if either Party serves such

10



--------------------------------------------------------------------------------



 



    notice on the other, this Agreement shall automatically terminate on the
second anniversary of the delivery of notice of termination.   17.3   This
Agreement shall automatically terminate six months after the occurrence of the
termination for whatever reason of any of the following:

  (i)   the joint venture agreement between PepsiCo Ireland Limited and PR
Beverages Ireland Limited in relation to the establishment and operation of PR
Beverages Limited.     (ii)   Any master bottling appointment issued by PepsiCo,
Inc. or its affiliates to PR Beverages Limited in respect of any of the
following trademarks: Pepsi, 7-UP or Mirinda.

17.4   If the joint venture agreement described in clause 17.2 (i) is terminated
by virtue of the material breach of PR Beverages Ireland Limited or if any
master bottling appointment described in clause 17.2 (i) is terminated by virtue
of the material breach of PR Beverages Limited, this Agreement shall be deemed
to have been terminated due to the material breach of PCH.   17.5   If the joint
venture agreement described in clause 17.2 (i) is terminated by virtue of the
material breach of PepsiCo Ireland Limited or if any master bottling appointment
described in clause 17.2 (i) is terminated by virtue of the material breach of
PepsiCo, Inc. or its affiliates, this Agreement shall be deemed to have been
terminated due to the material breach of FLM.   17.6   If this Agreement
terminates for whatever reason, then immediately prior to termination;

  (i)   PCH undertakes to :

  (a)   sell to FLM any unsold Products in PCH’s possession at the book value
thereof.     (b)   return to FLM all equipment or materials owned by FLM in
PCH’s possession.     (c)   deliver to FLM an electronic copy of the Customer
master files and credit history of all Customers, subject to PCH’s legal right
to do so.     (d)   cease the sale of the Products.

  (ii)   The Parties shall make all payments due to each other pursuant to the
terms hereof and either Part may set off monies owed to the other against monies
due from the other.

17.7   No term shall survive expiry or termination of this Agreement unless
expressly provided otherwise.

11



--------------------------------------------------------------------------------



 



17.8   The expiry or termination of this Agreement shall be without prejudice to
any rights which have accrued already to either of the Parties under this
Agreement or (subject to clause 24) accrue to either Party under any applicable
legislation.   18   Schedules   18.1   The Parties acknowledge that the full
commercial understanding which they have reached from the Effective Date is set
forth in this Agreement together with all the Schedules hereto.   18.2   The
Parties may from time to time amend this Agreement or its Schedules on condition
that no amendment shall be effective unless signed by duly authorised
representatives of both Parties.   18.3   If there is a conflict between the
provisions set forth in this Agreement with any set forth in the Schedules, the
former shall prevail.   19   Governing Law & Jurisdiction       This Agreement
shall be governed by Russian law and interpretation and the Parties irrevocably
submit to the exclusive jurisdiction of the Russian courts for all purposes
connected with it.   20   Supersedes Prior Agreements       As at the Effective
Date, this Agreement supersedes any prior agreement relating to the distribution
of the Products, or any of them, in the Russian Federation between the Parties
whether written or oral and any such prior agreements are hereby cancelled but
without prejudice to any rights which have already accrued to either of the
Parties.   21   Notices       Any notice to be served on either of the Parties
by the other shall be sent by prepaid recorded delivery or registered post or by
telex or by electronic mail and shall be deemed to have been received by the
addressee within 72 hours of posting or 24 hours if sent by telex or by
electronic mail to the correct telex number (with correct answerback) or correct
electronic mail number of the addressee.   22   Waiver       The failure by
either of the Parties to enforce at any time or for any period any one or more
of the terms or conditions of this Agreement shall not be a waiver of them or of
the right at any time subsequently to enforce all terms and conditions of this
Agreement.

12



--------------------------------------------------------------------------------



 



23   Warranty       Each Party warrants it has the full power and authority to
enter into this Agreement.   24   Exclusion of Liability   24.1   Neither Party
shall have any liability to the other in connection with this Agreement for any
loss of profit, loss of goodwill, loss of opportunity or loss of reputation
suffered by such other Party (whether in contract, tort or otherwise.)   24.2  
In the event of the expiry or termination of this Agreement, PCH hereby waives
any claim (which it may otherwise have pursuant to any applicable legislation)
for payment for any goodwill which may have inured to the benefit of the
Products during the Term.   25   Force Majeure   25.1   If the ability of either
party to perform its obligations hereunder is affected by national emergency war
terrorism riot or civil commotion, prohibitive governmental regulations, third
party industrial dispute or any other cause beyond its reasonable control the
Party affected shall forthwith notify the other Party of the nature and extent
thereof.   25.2   Neither party shall be deemed to be in breach of this
Agreement or otherwise be liable to the other by reason of any delay in
performance or non-performance of any of its obligations hereunder to the extent
that such delay or non-performance is due to any of the causes referred to in
Clause 25.1 hereof of which it has notified the other party and the time for
performance of that obligation shall be extended accordingly.   25.3   If the
delay or non-performance in question shall extend for a continuous period in
excess of three months, the parties shall enter into bona fide discussions with
a view to alleviating its effects or to agreeing upon such alternative
arrangements as may be fair and reasonable.   26.   Language   26.1   This
Agreement (excluding the Schedules) shall be executed in English and Russian
counterparts. In the event of a conflict between these English and the Russian
texts, the English text shall prevail over the Russian.   26.2   The Schedules
shall be executed in either Russian or in English and Russian. If they are
executed only in Russian, any translations shall be for information and without
legal force. If they are executed in English and Russian, the English text shall
prevail over the Russian in the event of a conflict.   27.   Costs

13



--------------------------------------------------------------------------------



 



27.1   Each Party shall bear all its own costs incurred in the formation and
execution of this Agreement.   27.2   Each Party shall bear the cost of
discharging all those obligations imposed on it by the terms hereof, unless the
context expressly admits otherwise.   27.3   The Parties shall use all
commercially reasonable endeavours to assist the other Party to minimize the
costs which it incurs in connection with this Agreement.   28.   Confidentiality
  28.1   During the Term of this Agreement, each Party will be exposed to
confidential proprietary technical information belonging to the other which
pertains to the operation of the other’s business. In particular but without
limitation, each Party may be exposed to know-how, process and product
information, intellectual property, methods of manufacture, business plans,
sales and marketing strategies, data and technical information pertaining to the
other party (referred to in the remainder of this paragraph as “Confidential
Information”). Each Party agrees to hold in confidence and not to disclose to
others or to use for its own benefit or the benefit of other members of its
group all Confidential Information which has been or will be disclosed to it
either directly or indirectly and to use Confidential Information solely in
conjunction with its performance under this Agreement provided that such
obligation of confidentiality and non-use does not apply to any Confidential
Information which:

  (i)   is already in or which comes into the possession of the non-owning party
other than as a result of a breach of this Agreement;     (ii)   is or becomes
generally available to the public other than as a result of a disclosure by the
non-owning party;     (iii)   is or becomes available to the non-owning party on
a non-confidential basis from a third party who is not known by the non-owning
party to be bound by a confidentiality Agreement or other obligation of secrecy
to the owning party; or     (iv)   is required to be disclosed by the non-owning
party in the course of any legal proceedings or by any governmental or other
authority or regulatory body.

14



--------------------------------------------------------------------------------



 



28.2   Upon completion or termination of this Agreement for any reason, or upon
written demand, each Party agrees to deliver to the other all tangible forms of
Confidential Information belonging to the other.

Executed on this 25th day of December 2008 in Moscow, Russian Federation

         
By:
  /s/ Paul Kiesler    
Name: Paul Kiesler
   
Position: General Director
    A duly authorised representative of     Frito Lay Manufacturing Limited    
 
       
By:
  /s/ Marina Ostrovskaya    
Name: Marina Ostrovskaya
   
Position: General Director
    A duly authorised representative of     PepsiCo Holdings Limited    

15